Exhibit 10.1

 

SETTLEMENT AND LICENSE AGREEMENT

 

This SETTLEMENT AND LICENSE AGREEMENT (this “Agreement”) is made and entered
into as of the date of the last signature required by this Agreement (the
“Effective Date”) by and between Plaintiff Enzo Life Sciences, Inc., a
corporation organized and existing under the laws of the State of New York,
having offices at 10 Executive Boulevard, Farmingdale, NY 11735 (“Enzo”) and
Defendant Affymetrix, Inc., a corporation organized and existing under the laws
of the State of Delaware, having offices at 3420 Central Expressway, Santa
Clara, CA 95051 (“Affymetrix”). Enzo and Affymetrix are individually referred to
herein as a “Party,” and collectively as the “Parties.”

 

WITNESSETH

 

WHEREAS, Enzo has alleged that Affymetrix infringes U.S. Patent No. 7,064,197
(“the ‘197 patent”) in an action styled Enzo Life Sciences, Inc. v. Affymetrix,
Inc., No. 1:12-cv-433-LPS, pending in the United States District Court for the
District of Delaware (the “Litigation”); and

 

WHEREAS, Affymetrix denies all liability in the Litigation; and

 

WHEREAS, Affymetrix has alleged that it does not infringe the ‘197 patent, and
further, that the ‘197 patent is invalid and unenforceable; and

 

WHEREAS, Enzo disputes Affymetrix’s allegations of invalidity, unenforceability,
and non-infringement; and

 

WHEREAS, the Parties now desire to settle the Litigation and to provide and
receive certain releases, licenses and covenants not to sue, all on the terms
and conditions set forth herein; and

 

WHEREAS, this Agreement reflects a settlement and compromise between the parties
under Federal Rule of Evidence 408 with respect to Enzo’s claims and
Affymetrix’s defenses in the Litigation, including without limitation on the
disputed issues of patent validity, enforceability, and infringement;

 

NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
hereinafter contained, the Parties agree as follows:

 

SECTION 1: DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” means, with respect to a Party, all future wholly-owned subsidiaries
of such Party that are created by the Party in the ordinary course of business
or as a result of an internal reorganization of the Party (e.g., not an
acquisition of, acquisition by, or merger with another Person) and only for so
long as that entity is a wholly-owned subsidiary of such Party and any Person
that, as of the Effective Date, is directly or indirectly controlling,
controlled by, or under common control with, such Party. For purposes of this
Agreement, “control” means the ability to control the direction of the
management and operations of the subject Person, whether through

 



ownership, contract or otherwise. Control will be presumed where a Party has
ownership of 50% or more of the outstanding voting shares of the Person.
Notwithstanding anything to the contrary herein, the following Persons are not,
and cannot be considered, Affiliates of Affymetrix for the purposes of this
Agreement so long as any patent infringement litigation or royalty obligation
concerning the Licensed Enzo Patent remains pending between Enzo and that Person
(or any Affiliate of that Person): Abbott Laboratories; Abbott Molecular, Inc.;
Agilent Technologies, Inc.; Becton, Dickinson and Company; Becton, Dickinson
Diagnostics, Inc.; Geneohm Sciences, Inc. (now part of Becton Dickinson);
Gen-Probe, Inc. (now part of Hologic, Inc.); Hologic, Inc.; Illumina, Inc.; Life
Technologies Corporation (now part of Thermo Fisher Scientific, Inc.); Roche
Molecular Systems, Inc. (part of Hoffmann-La Roche AG); Roche Diagnostics
Corporation (part of Hoffmann-La Roche AG); Roche Diagnostics Operations Inc.
(part of Hoffmann-La Roche AG); and Roche Nimblegen, Inc. (part of Hoffmann-La
Roche AG); or their respective Affiliates.

 

“Licensed Affymetrix Products” means any past, current and future products and
services, product lines, devices, systems, assays, components, kits, hardware,
software, or any combination of the foregoing which are made, used, sold,
offered for sale, or imported by Affymetrix or its Affiliates that, but for the
license granted in this Agreement, would infringe a Valid Claim of the Licensed
Enzo Patent.

 

“Licensed Enzo Patent” means (i) U.S. Patent No. 7,064,197; (ii) any patents and
patent applications claiming priority to or through, or sharing a common
priority claim with, any of the foregoing; and (iii) any foreign counterparts,
re-issues, re-examinations, renewals, substitutes, claim amendments made in
post-grant proceedings including IPR and PGR proceedings, extensions,
continuations, continuations-in-part, continuing prosecution applications,
divisionals, and national phase filings of any patents and patent applications
covered in subparts (i) and (ii).

 

“Person” means an individual, trust, corporation, partnership, joint venture,
limited liability company, association, unincorporated organization, or other
legal entity.

 

“Third Party” means any Person or entity other than the Parties to this
Agreement and their Affiliates.

 

“Covered Third Party Accused Products” means Third Party products and services
that include as an element thereof any Licensed Affymetrix Products.

 

“Valid Claim” means a claim of an issued patent that has not expired or been
finally held invalid or unenforceable by a court or administrative body of
competent jurisdiction from which no appeal can be or is taken.

 

SECTION 2: LICENSE, RELEASES, AND COVENANTS

 

2.1 License. Subject to the terms and conditions hereof, including Affymetrix’s
timely payment of the Payment under Section 3.1, Enzo hereby grants to
Affymetrix and its Affiliates a fully paid-up non-exclusive, non-transferable
(except as set forth in Section 5), worldwide license under the Licensed Enzo
Patent to make, have made, use, import, export, distribute, sell, offer for

 



sale, and practice all processes and methods in connection with, the Licensed
Affymetrix Products.

 

Affymetrix shall not have the right to sublicense or otherwise grant, in whole
or in part, licenses under the Licensed Enzo Patent. The license granted herein
shall not extend to cover any products of a Third Party that acquires or is
acquired by Affymetrix or its Affiliates (whether by merger, consolidation,
share acquisition, or acquisition of all or substantially all assets or
otherwise), including without limitation for products made, used, imported,
exported, distributed, sold, offered for sale, developed, advertised, and
practiced by such Third Party before the date of such acquisition. The license
granted herein shall not include any rights to the Licensed Enzo Patent other
than those expressly provided by this section. No license or immunity is granted
under this Agreement by Enzo, either directly or by implication, estoppel, or
otherwise, to any Person acquiring Licensed Affymetrix Products for the
modification or combination by such Person of Licensed Affymetrix Products with
other items other than in the ordinary manner in the ordinary course of use of
Licensed Affymetrix Products, or as specified in Sections 2.2 and 2.3, or as
otherwise permitted by the law of patent exhaustion.

 

2.2 Enzo Release of Affymetrix. Subject to the terms and conditions hereof,
including Affymetrix’s timely payment of the Payment under Section 3.1, Enzo, on
behalf of itself and its Affiliates, releases, acquits and absolutely and
forever discharges Affymetrix and its Affiliates, and each of their officers,
directors, managers, employees, agents, and attorneys (“Affymetrix Released
Persons”) from any claim, counterclaim, demand, allegation, damage, loss, debt,
liability, account, reckoning, indemnity, obligation, cost, expense, lien,
attorneys’ fee, any other action or cause of action of any kind or nature,
whether now known or unknown, suspected or unsuspected, matured or unmatured,
asserted or unasserted, in law or equity, for (i) infringement of the Licensed
Enzo Patent to the extent related to the business of Affymetrix and occurring
before the Effective Date; (ii) the claims, defenses, and counterclaims asserted
in, and the conduct of, the Litigation; and (iii) the conduct of settlement
negotiations (except for representations or obligations expressly included in
this Agreement). Enzo also provides a limited release to customers,
distributors, or users of any Licensed Affymetrix Products for any claim, based
on conduct occurring before the Effective Date, of infringement of the Enzo
Licensed Patent by Licensed Affymetrix Products and Covered Third Party Accused
Products but only to the extent that Affymetrix’s own conduct with respect to
such customer, distributor, or user infringement would give rise to a colorable
claim against Affymetrix for direct or indirect infringement under 35 U.S.C. §§
271(a), (b), (c), and/or (f) (and/or a claim based on the same types of indirect
infringement theories asserted against Affymetrix in the Litigation) but for the
licenses, releases, and covenants granted to Affymetrix herein. For the
avoidance of doubt, to the extent any customers, distributors, or users of any
Licensed Affymetrix Product infringe the Enzo Licensed Patent for any reason
that would not also give rise to a colorable claim against Affymetrix for direct
or indirect infringement under 35 U.S.C. §§ 271(a), (b), (c), and/or (f) (and/or
a claim based on the same types of indirect infringement theories asserted
against Affymetrix in the Litigation) but for the licenses, releases, and
covenants granted to Affymetrix herein, such infringement is not released
hereunder.

 

The scope of this release is fixed as of the Effective Date. Except as expressly
set forth herein, this release shall not apply to any Person, including without
limitation any Third Party, or any

 



business, assets, or products thereof, acquired by Affymetrix or its Affiliates
(whether by merger, consolidation, share acquisition, or acquisition of all or
substantially all assets or otherwise) after the Effective Date.

 

2.3 Limited Enzo Covenant Not To Sue On Covered Third Party Accused Products.
Subject to the terms and conditions hereof, including Affymetrix’s timely
payment of the Payment under Section 3.1, Enzo, on behalf of itself and its
Affiliates, covenants during the term of this Agreement not to sue Affymetrix’s
distributors, customers, and users for (i) infringement of the Licensed Enzo
Patent by a Licensed Affymetrix Product, or (ii) infringement of the Licensed
Enzo Patent by a Covered Third Party Accused Product using or containing a
Licensed Affymetrix Product, but only to the extent that Affymetrix’s own
conduct with respect to such customer, distributor, or user infringement would
give rise to a colorable claim against Affymetrix for direct or indirect
infringement under 35 U.S.C. §§ 271(a), (b), (c), and/or (f) (and/or a claim
based on the same types of indirect infringement theories asserted against
Affymetrix in the Litigation) but for the licenses, releases, and covenants
granted to Affymetrix herein. For the avoidance of doubt, to the extent any
customers, distributors, or users of any Licensed Affymetrix Product infringe
the Enzo Licensed Patent for any reason that would not also give rise to a
colorable claim against Affymetrix for direct or indirect infringement under 35
U.S.C. §§ 271(a), (b), (c), and/or (f) (and/or a claim based on the same types
of indirect infringement theories asserted against Affymetrix in the Litigation)
but for the licenses, releases, and covenants granted to Affymetrix herein, this
covenant does not apply. This covenant not to sue is non-assignable by
Affymetrix or by any of Affymetrix’s distributors, customers, and users who
benefit from this covenant not to sue.

 

2.4 Affymetrix Release of Enzo. Affymetrix, on behalf of itself and its
Affiliates, releases, acquits and absolutely and forever discharges Enzo and its
Affiliates, and each of their officers, directors, shareholders, managers,
employees, agents, and attorneys from any claim, counterclaim, demand,
allegation, damage, loss, debt, liability, account, reckoning, indemnity,
obligation, cost, expense, lien, attorneys’ fee, any other action or cause of
action of any kind or nature, whether now known or unknown, suspected or
unsuspected, matured or unmatured, asserted or unasserted, in law or equity,
arising out of or related to: (i) infringement of the Licensed Enzo Patent to
the extent occurring before the Effective Date; (ii) the claims and defenses
asserted in, and the conduct of, the Litigation; and (iii) the conduct of
settlement negotiations (except for representations or obligations expressly
included in this Agreement).

 

2.5 Covenant Not to Challenge. After the Effective Date and for so long as
Affymetrix’s license is in force, Affymetrix further covenants that, except as
(1) required by law or (2) in defense of an action for infringing the Licensed
Enzo Patent brought against it or its Affiliates, or against its or their
agents, representatives, suppliers, vendors, contractors, manufacturers,
distributors, licensees, resellers, licensees, users, and customers (direct or
indirect) involving any Licensed Affymetrix Products, it shall not knowingly and
voluntarily contest (or assist in the contest) in any forum, including Federal
Courts, whether under 28 U.S.C. §§ 2201-2202 or not, the United States Patent
and Trademark Office, and/or the International Trade Commission, that the
Licensed Enzo Patent is valid and enforceable; provided, however, nothing in
this Agreement shall prevent Affymetrix or its Affiliates from complying with or
responding to any court or governmental order or subpoena relating to the
Licensed Enzo Patent. Notwithstanding the

 



foregoing, nothing in this Agreement will preclude Affymetrix and its Affiliates
from making any disclosure, providing information or producing documents as
required by law, court order or legal process (including, without limitation,
litigation related to discovery and/or subpoena), even if made in connection
with a proceeding challenging the validity or enforceability of one or more of
the Licensed Enzo Patent, and any such disclosure will not be considered a
breach of this Agreement. It is understood that Affymetrix’s and its Affiliates’
providing factual statements regarding Licensed Affymetrix Products or any Third
Party products containing them in response to a validly propounded subpoena will
not be considered as assisting in the contest as used above. Affymetrix reserves
the right to raise any and all defenses and counterclaims, including, but not
limited to, invalidity and unenforceability of the Licensed Enzo Patent, and to
otherwise contest the validity and enforceability of the Licensed Enzo Patent in
any forum, that it could have raised in the Litigation, if the Licensed Enzo
Patent is asserted based on Licensed Affymetrix Products or Third Party products
containing them against Affymetrix, its Affiliates, customers, licensees,
partners or users after the Effective Date; and Enzo reserves the right to raise
any and all claims and defenses in opposition.

 

2.6 Limited Standstill. Each Party agrees that it shall not, and that it shall
cause each of its Affiliates or representatives not to, file or otherwise bring
any action or lawsuit alleging patent infringement against the other Party for a
period of three (3) years after the Effective Date of this Agreement or until
the termination of this Agreement, whichever is earlier (“Standstill Period”).
Nothing in this Section 2.6 shall enlarge or otherwise modify the licenses,
releases, or covenants set out in this Agreement. The foregoing provision is
personal to the Parties, is non-assignable (except as set forth in Section 5.2),
and does not apply to any other Person. Further, it shall not prevent either
Party from engaging in discussions with the other Party or any other Person
regarding the licensing of its patents or from enforcing its patents against any
Person other than a Party. During this Standstill Period, any patent
infringement claim that one Party has against the other shall be tolled and any
damages will accrue and be recoverable to the full extent permitted by 35 U.S.C.
§ 286. For clarity, nothing shall prevent the Parties from seeking damages after
the Standstill Period terminates for patent infringement occurring during the
Standstill. If either Party violates this Standstill agreement, the other Party
shall be free to immediately end the Standstill Period. If a complaint for
patent infringement is filed after expiration of the Standstill Period, no Party
may rely on the Standstill Period as a basis for any claim, counterclaim, or
defense, including without limitation an assertion of laches. Notwithstanding
the foregoing, a Party still may assert any claim, counterclaim, or defense
available, including without limitation an assertion of laches, to the extent it
does not specifically rely on the Standstill Period as a basis. For the
avoidance of doubt, nothing in this provision or any other provision of this
Agreement shall prevent either Party from intervening in patent litigation
between the other Party and a Third Party based on any indemnity or other
contractual obligation that either Party owes to such Third Party.

 

2.7 Acquisitions. The licenses, releases, and covenants set forth above shall
exclude any products of another Person that is acquired (whether by merger,
consolidation, share acquisition, or acquisition of all or substantially all
assets or otherwise) by Affymetrix or its Affiliates on or after the Effective
Date.

 



2.8 Modifications and Combinations In Manner Other Than Ordinary Course. No
license or immunity is granted under this Agreement by Enzo, either directly or
by implication, estoppel, or otherwise, to any Person acquiring Licensed
Affymetrix Products for the modification or combination by such Person of
Licensed Affymetrix Products with other items other than in the ordinary and
intended manner in the ordinary course of use of Licensed Affymetrix Products,
or as specified by Sections 2.2 and 2.3, or as otherwise permitted by the law of
patent exhaustion.

 

2.9 No Extinguishment Of Other Outstanding Royalty Obligations. For the
avoidance of doubt, nothing in this Agreement shall operate to extinguish the
obligation of any Person to pay royalties to Enzo arising from an obligation
outside of this Agreement (including via contract, operation of law, judicial
ruling, or otherwise).

 

2.10 No Other Rights. No rights or covenants are granted under any patents
except as expressly provided herein, whether by implication, estoppel or
otherwise. No right to grant covenants, rights, sublicenses, or to become a
foundry for Third Parties is granted under this Agreement. The Parties agree
that, except as expressly set forth herein, the licenses, releases and covenants
set forth in this Agreement (including Section 2) expressly exclude any methods,
systems, products, services and/or components of any Third Party. The Parties
further agree that, except as expressly provided herein, this Agreement does not
cut off Enzo’s rights to enjoin, control or extract royalties with respect to
such Third Party’s methods, systems, products, services and/or components.

 

SECTION 3: MONETARY CONSIDERATION

 

3.1 Payment. As partial consideration for this Agreement and the dismissal by
Enzo of the Litigation hereunder, Affymetrix agrees to pay to Enzo a total of
ten million U.S. Dollars ($10,000,000.00) (“Payment”), payable by Affymetrix to
Enzo no later than ten (10) business days following the Effective Date of this
Agreement in lawful money of the United States, in immediately available funds,
by wire transfer to the following account: # # #

 

3.2 Taxes / Costs. Each Party acknowledges that this Agreement may have U.S.
federal and state tax (collectively, “Tax”) or other consequences, and that the
Party is not relying on any other Party for advice, representations or
communications as to any potential Tax or other consequences. This Agreement is
enforceable regardless of its Tax or other consequences. The Parties agree that
they shall bear their own costs and attorneys’ fees relating to or arising from
the Litigation and to the documentation and negotiation of this Agreement.

 



3.3 Dismissal. Within three (3) court days after the Payment of the
consideration to Enzo under this Section 3 has cleared, the Parties shall cause
their respective counsel to execute and file the stipulated motion in the form
set forth in Exhibit A dismissing with prejudice all of Enzo’s claims against
Affymetrix in the Litigation. The Parties shall promptly proceed with any and
all additional procedures needed to dismiss the Litigation as set forth above,
with each Party to bear its own costs and attorneys’ fees. The Parties also
agree to submit to the court appropriate stipulations and proposed orders for
extensions of time for all due dates in the Litigation so that neither Party is
required to incur unnecessary expenses in the Litigation between the Effective
Date and the date the Litigation is dismissed. The Parties acknowledge and agree
that this Agreement is enforceable according to its terms with respect to final
dismissal with prejudice of all claims and counterclaims in the Litigation.

 

3.4 No Admission of Liability. This Agreement is the result of a compromise and
will not at any time be considered as an admission of liability or
responsibility, or lack thereof, on the part of Enzo or Affymetrix. By entering
into this Agreement, neither Affymetrix nor any of its Affiliates is conceding
that it acted wrongfully in any fashion whatsoever. Except as expressly set
forth in Section 3.1, Affymetrix and its Affiliates expressly deny that they are
liable to Enzo in any way.

 

3.5 Full Settlement. The Parties agree that this Agreement is in full and
complete settlement of the rights and obligations of the Parties in connection
with the Litigation. This Agreement may be pleaded as a defense to any action,
suit or claim and may be used as a basis for an injunction against any such
action, suit, claim, or other proceeding of any type which may be prosecuted,
initiated or attempted in violation of the terms hereof. A Party is entitled to
recover from the other adverse party reasonable attorneys’ fees and other
related legal expenses incurred in defending against any suit, action or claim
brought or attempted by the other party in violation of the terms of this
Agreement.

 

SECTION 4: TERM AND TERMINATION

 

4.1 Term. The term of this Agreement shall commence upon the Effective Date and
shall continue until the expiration of the enforceability period of the Licensed
Enzo Patent, unless earlier terminated as set forth in Section 4.2 below.

 

4.2 Termination. If Affymetrix fails to make the payment set forth in Section
3.1 in the time frame required by Section 3.1, then Enzo may terminate this
Agreement immediately upon further written notice to that effect and the
license, releases, and covenants granted by Section 2 of this Agreement shall
immediately terminate, be deemed null and void ab initio, and be of no force and
effect.

 

SECTION 5: ASSIGNMENT

 

5.1 Assignment. The license and other rights granted by Enzo in this Agreement
are personal to Affymetrix. Except as otherwise permitted in this Section,
Affymetrix may not assign, delegate, or otherwise transfer this Agreement or any
license or rights hereunder without the prior written consent of Enzo. The
limitations on assignment set forth in Section 5 do not apply to an internal

 



reorganization of a Party or its Affiliates (re-incorporation or the like). Any
other purported assignment, delegation, or transfer without the prior written
consent of Enzo will be null and void ab initio and without effect. Nothing
herein expressed or implied will give or be construed to give any Person who is
not a Party any legal or equitable rights hereunder.

 

5.2 Permitted Assignment by Affymetrix. Notwithstanding the provisions of
Section 5.1, Affymetrix may assign its rights under this Agreement, in whole or
in part, without Enzo’s prior written or oral consent, to a Person with whom
Affymetrix is merged or consolidated, or who acquires all or substantially all
of Affymetrix’s business subject to the Litigation; provided however, that (1)
this Agreement shall not be assigned to multiple Persons; (2) any such
assignment of rights will not extend to products or services of such Person that
pre-existed the acquisition (or natural evolutions or extensions thereafter);
(3) any such assignment of rights shall not relieve such Person from any
obligations that such Person may have under this Agreement; and (4) Affymetrix
obtains from such Person a written agreement to be bound by the terms and
conditions of this Agreement and furnishes the same to Enzo. In the event that
Affymetrix does not continue to exist as a distinct operating entity (such as a
wholly-owned subsidiary) after the transaction, the rights of Affymetrix
hereunder so assigned only extend to Licensed Affymetrix Products existing as of
the date of the transaction and natural evolutions of Licensed Affymetrix
Products created after the date of the transaction, and will not otherwise
extend to any products, services, or activities of the Person prior to, on or
after the date of the transaction. The releases and covenants provided by
Affymetrix and its Affiliates shall run with the rights being assigned or
transferred and shall be binding on any permitted successors-in-interest,
transferees, or assigns thereof. For avoidance of doubt, any such assignment of
rights will not extend to any Third Party products or services existing prior to
the time of transaction or natural evolutions or extensions thereof. Any
purported assignment, delegation, or transfer under this Section 5.2 that does
not comply with the foregoing will be null and void ab initio and without
effect.

 

5.3 Further Restriction on Assignment by Affymetrix: Notwithstanding the
provisions of Sections 5.1 and 5.2, in no event may this Agreement, including
the license and rights granted hereunder, be assigned, delegated, or otherwise
transferred without Enzo’s prior written consent to any of the following: Abbott
Laboratories; Abbot Molecular, Inc.; Agilent Technologies, Inc.; Becton,
Dickinson and Company; Becton, Dickinson Diagnostics, Inc.; Geneohm Sciences,
Inc. (now part of Becton Dickinson); Gen-Probe, Inc. (now part of Hologic,
Inc.); Hologic, Inc.; Illumina, Inc.; Life Technologies Corporation (now part of
Thermo Fisher Scientific, Inc.); Roche Molecular Systems, Inc. (part of
Hoffmann-La Roche AG); Roche Diagnostics Corporation (part of Hoffmann-La Roche
AG); Roche Diagnostics Operations Inc. (part of Hoffmann-La Roche AG); and Roche
Nimblegen, Inc. (part of Hoffmann-La Roche AG); or any of the respective
Affiliates of any of the foregoing (each a “Restricted Entity”), so long as any
patent infringement litigation concerning the Enzo Licensed Patent remains
pending between Enzo and the respective aforementioned Restricted Entities. For
the avoidance of doubt, a Restricted Entity’s acquisition of Affymetrix by stock
purchase, reverse triangular merger, or similar transaction does not constitute
an assignment of the Agreement by Affymetrix where Affymetrix (or its successor
entity) continues to exist as a distinct operating entity (for example, as a
wholly-owned subsidiary of the Restricted Entity) after the date of the
acquisition, provided

 



that the licenses, covenants, and releases granted herein shall extend only to
Licensed Affymetrix Products existing as of the date of the acquisition and will
not otherwise extend to any products, services, or activities of the acquiring
Restricted Entity prior to, on or after the date of the acquisition.

 

5.4 Permitted Assignment by Enzo. All license rights and covenants contained
herein shall run with the Licensed Enzo Patent, as it applies to the license
rights and covenants contained in Sections 2.1 through 2.6, inclusive, and shall
be binding on any successors-in-interest or assigns thereof. Any assignment of
the Licensed Enzo Patent to any other Person shall be subject to this Agreement.

 

SECTION 6: MISCELLANEOUS PROVISIONS

 

6.1 Representations:

 

6.1.1 Plaintiff Representations: Enzo represents and warrants that: (i) as of
the Effective Date, Enzo and/or its Affiliates own the Licensed Enzo Patent, and
have the right to grant the license, releases and covenants with respect to the
Licensed Enzo Patent set forth herein; (ii) as of the Effective Date, it has not
assigned or otherwise transferred to any other Person any rights to the Licensed
Enzo Patent that would prevent Enzo from conveying the rights set forth herein;
and (iii) the person executing this Agreement on behalf of Enzo has the full
right and authority to enter into this Agreement on Enzo’s behalf.

 

6.1.2 Affymetrix Representations: Affymetrix represents and warrants that: (i)
as of the Effective Date, Affymetrix has the right to grant the releases and
covenants set forth herein; and (ii) the person executing this Agreement on
behalf of Affymetrix has the full right and authority to enter into this
Agreement on Affymetrix’s behalf.

 

6.1.3 Disclaimer of Representation. Nothing in this Agreement shall be construed
as (i) a representation or warranty by Enzo as to the scope, validity, or
enforceability of any patent; (ii) a representation or warranty that the
manufacture, use, or sale of any products will not utilize or infringe any
intellectual property rights; and (iii) any obligation by Enzo to pay annuities
or otherwise maintain any patents in force in any country.

 

6.2 Confidentiality. From and after the Effective Date, neither Party shall
disclose the existence or terms of this Agreement except:

 

6.2.1 with the prior written consent of the other Party;

 

6.2.2 to any governmental body having jurisdiction and specifically requiring
such disclosure;

 

6.2.3 in response to a valid document request or subpoena or as otherwise may be
required by law, legal process or order of a court, provided a protective order
is in place that limits disclosure of such information to outside counsel only
and the disclosing Party provides the other Party with written notice at least
ten (10) business days prior to disclosure to permit the

 



other Party the opportunity to object and/or to seek a court-entered protective
order or comparable court-ordered restriction, and shall reasonably cooperate
with the other Party in its efforts to obtain that protective order and take all
other reasonable actions in an effort to minimize the nature and extent of such
disclosure and obtain confidential treatment to the extent available;

 

6.2.4 for the purposes of disclosure in connection with the Securities and
Exchange Act of 1934, as amended, the Securities Act of 1933, as amended, and
any other reports filed with the Securities and Exchange Commission (expressly
including, but not limited to, Form 8K disclosures), or any other filings,
reports or disclosures that may be required under applicable laws or
regulations;

 

6.2.5 to a Party’s accountants, legal counsel, tax advisors and other financial
and legal advisors and other professional advisors in their capacity of advising
the party in such matters, subject to obligations of confidentiality and/or
privilege at least as stringent as those contained herein;

 

6.2.6 with obligations of confidentiality at least as stringent as those
contained herein, to a counterparty in connection with a proposed merger,
acquisition, financing or similar transaction.

 

6.2.7 in connection with tax audits or to fulfill its corporate financial
reporting obligations under GAAP;

 

6.2.8 with obligations of confidentiality at least as stringent as those
contained herein, by any Party and its Affiliates as required to enforce this
Agreement or establish rights hereunder;

 

6.2.9 to officers, key shareholders and/or employees with a need to know,
attorneys, accountants and directors, who are under obligations of
confidentiality (which may include professional responsibility obligations) at
least as stringent as those contained herein; and

 

6.2.10 to its Affiliates, who are similarly bound by this Agreement or under
obligations of confidentiality at least as stringent as those contained herein.

 

6.2.11 to Third Parties who make, sell, offer to sell, export, import, or
distribute any Licensed Affymetrix Product or who make, sell, for offer to sell
any Covered Third Party Accused Product, and who have a need to know, under
obligations of confidentiality at least as stringent as those contained herein.

 

Notwithstanding anything else in this Agreement to the contrary, a Party may
also disclose to anyone any information that is publicly available, through no
breach by any Party of the confidentiality obligations hereunder.

 



6.3 Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be delivered by hand, or, if dispatched by prepaid air
courier, with package tracing capabilities or by registered or certified
airmail, postage prepaid, addressed as follows:

 

If to Enzo:

 

Dr. Elazar Rabbani
Enzo Life Sciences, Inc.
527 Madison Avenue
New York, NY 10022

 

Copy to (which does not constitute notice):

 

Michael Stadnick
Desmarais LLP
230 Park Avenue
New York, NY 10169

 

If to Affymetrix:

 

Siang Chin

Senior Vice President and General Counsel
Affymetrix, Inc.

3420 Central Expressway
Santa Clara, CA 95051

 

Copy to (which does not constitute notice):

 

Peter Root
Kaye Scholer LLP

Two Palo Alto Square, Suite 400
3000 El Camino Real
Palo Alto, CA 94306

 

Such notices shall be deemed to have been served when received by addressee.
Either Party may give written notice of a change of address and, after notice of
such change has been received, any notice or request shall thereafter be given
to such Party as above provided at such changed address.

 

6.4 Publicity. Neither party will issue a press release or any other public
announcement regarding this Agreement or the settlement of the Litigation unless
the other Party provides prior consent in writing. Notwithstanding the foregoing
and Section 6.2 above, upon inquiry either Party may state that Enzo and
Affymetrix have entered into a settlement agreement.

 

6.5 Governing Law / Jurisdiction. This Agreement and matters connected with the
performance thereof shall be construed, interpreted, applied and governed in all
respects in accordance with

 



the laws of the United States of America and the State of Delaware, without
reference to conflict of laws principles. Enzo and Affymetrix agree (a) that all
disputes and litigation regarding this Agreement, its construction and matters
connected with its performance be subject to the exclusive jurisdiction of the
state and federal courts in the District of Delaware (the “Court”), and (b) to
submit any disputes, matters of interpretation, or enforcement actions arising
with respect to the subject matter of this Agreement exclusively to the Court.
The Parties hereby waive any challenge to the jurisdiction or venue of the Court
over these matters.

 

6.6 Sophisticated Parties Represented by Counsel. The Parties each warrant and
represent that (i) they are sophisticated parties represented at all relevant
times during the negotiation and execution of this Agreement by counsel of their
choice, and that they have executed this Agreement with the consent and on the
advice of such independent legal counsel; (ii) they and their counsel have
determined through independent investigation and robust, arm’s-length
negotiation that the terms of this Agreement shall exclusively embody and govern
the subject matter of this Agreement, (iii) it investigated the facts pertinent
to this Agreement as it deemed necessary, (iv) no other Person or Party, nor any
agent or attorney of a Party, made any promise, representation or warranty
whatsoever, express or implied, not contained in this Agreement concerning the
subject matter of this Agreement to induce it to execute this Agreement, (v) it
has not executed this Agreement in reliance on any promise, representation or
warranty whatsoever, express or implied, not contained in this Agreement
concerning the subject matter of this Agreement, and (vi) it has not executed
this Agreement in reliance on any promise, representation or warranty not
contained herein. The Parties included this paragraph to preclude any claim that
any Party was fraudulently induced to execute this Agreement and to preclude the
introduction of parol evidence to vary, interpret, supplement or contradict the
terms of this Agreement.

 

6.7 Bankruptcy. The Parties acknowledge and agree that all rights and licenses
granted by Enzo under or pursuant to this Agreement are, and will otherwise be
deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code, as amended (the “Bankruptcy Code”), licenses of rights to “intellectual
property” as defined under Section 101 of the Bankruptcy Code. The Parties agree
that, notwithstanding anything else in this Agreement, Affymetrix and its
Affiliates, as the licensee of such intellectual property rights under this
Agreement, will retain and may fully exercise all of its rights and elections
under the Bankruptcy Code (including, without limitation, a Affymetrix and its
Affiliates’ right to the continued enjoyment of the rights and licenses granted
by Enzo under this Agreement). Notwithstanding the foregoing, this Agreement
shall be deemed and treated as an executory contract under Section 365 of the
Bankruptcy Code and is subject to the restrictions on assumption and assignment
in section 365(c). Further, this provision shall not alleviate or contravene the
restrictions on assignments and acquisitions set forth in this Agreement.

 

6.8 No Laundering. The Parties understand and acknowledge that the licenses,
releases, and covenants granted to Affymetrix and its Affiliates by Enzo
hereunder are intended to cover only the bona fide products or services of
Affymetrix and its Affiliates and are not intended to cover patent laundering
activities (i.e., activities that are undertaken solely for the purpose of
improperly extending licensed rights to cover any activity of any third party
acting outside the scope of Affymetrix’s or its Affiliates’ licensed
activities). The Parties further agree that a

 



purchase of a product from a supplier and resale of such product in
substantially the same form back to the same suppler is not licensed under this
Agreement. Nothing in this Agreement shall be construed to license sham sales or
sham service contracts executed by Affymetrix or any of its Affiliates with any
third party solely for the purpose of improperly extending licensed rights to
cover any activity of any third party acting outside the scope of Affymetrix’s
(or its Affiliates’) licensed activities.

 

6.9 Severability. If any provision of this Agreement is held to be illegal or
unenforceable, such provision shall be limited or eliminated to the minimum
extent necessary so that the remainder of this Agreement will continue in full
force and effect and be enforceable. The Parties agree to negotiate in good
faith an enforceable substitute provision for any invalid or unenforceable
provision that most nearly achieves the intent of such provision.

 

6.10 Entire Agreement. The Parties hereby agree that (i) this is an enforceable
agreement; (ii) this Agreement constitutes the entire and only understanding of
each of them with respect to the subject matter of the Agreement, and merges,
supersedes and cancels all previous agreements and understandings, whether oral
or written, with respect to the subject matter of the Agreement; (iii) no oral
explanation or oral information by any Party hereto shall alter the meaning or
interpretation of this Agreement; (iv) the terms and conditions of this
Agreement may be altered, modified, changed or amended only by a written
agreement that identifies itself as an amendment to this Agreement and is
executed by duly authorized representatives of Enzo and Affymetrix; (v) the
language of this Agreement has been approved by counsel for each of them, and
shall be construed as a whole according to its fair meaning; and (vi) none of
the them (nor their respective counsel) shall be deemed to be the draftsman of
this Agreement in any action which may hereafter arise with respect to the
Agreement.

 

6.11 Modification; Waiver. No modification or amendment to this Agreement, nor
any waiver of any rights, will be effective unless assented to in writing by the
Party to be charged, and the waiver of any breach or default will not constitute
a waiver of any other right hereunder or any subsequent breach or default.

 

6.12 Construction; Language. Any rule of construction to the effect that
ambiguities are to be resolved against the drafting Party will not be applied in
the construction or interpretation of this Agreement. As used in this Agreement,
the words “include” and “including” and variations thereof, will not be deemed
to be terms of limitation, but rather will be deemed to be followed by the words
“without limitation.” The headings in this Agreement will not be referred to in
connection with the construction or interpretation of this Agreement. This
Agreement is in the English language only, which language shall be controlling
in all respects, and all notices under this Agreement shall be in the English
language.

 

6.13 Counterparts. This Agreement may be executed in counterparts or duplicate
originals, both of which shall be regarded as one and the same instrument, and
which shall be the official and governing version in the interpretation of this
Agreement. This Agreement may be executed by facsimile signatures or other
electronic means and such signatures shall be deemed to bind each Party as if
they were original signatures.

 



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
below by their respective duly authorized officers.

 

Enzo Life Sciences, Inc.

 

By: /s/ Barry W. Weiner         Name:            Title: President         Date:
10/9/15  

 

Affymetrix, Inc.

 

By: /s/ Frank Whitney         Name:            Title: Chief Executive Officer  
      Date: 10/8/15         By: /s/ Gavin Wood         Name:           Title:
Chief Financial Officer         Date: 10/9/15  

 



EXHIBIT A

 

STIPULATED MOTION FOR DISMISSAL OF LITIGATION

 

UNITED STATES DISTRICT COURT
OF DELAWARE

 

ENZO LIFE SCIENCES, INC. ) CASE NO. CV 12-CV-433-LPS   )   vs. ) JOINT
STIPULATION OF DISMISSAL   ) WITH PREJUDICE AFFYMETRIX, INC. )     ) The Hon.
Leonard Stark Defendant. ) Chief United States District Court Judge   )     )  

 

Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,
Plaintiff, Enzo Life Sciences, Inc., and Defendant Affymetrix, Inc., by and
through their respective counsel, hereby stipulate to the dismissal with
prejudice of all claims in this action. Each party shall bear its own attorneys’
fees and costs.

 

    Respectfully submitted,           FARNAN LLP   MORRIS NICHOLS ARSHT &TUNNELL
LLP               Brian E. Farnan (#4089)   Jack B. Blumenfeld (#1014)   919
North Market Street, 12th Flr   Derek J. Fahnestock (#4705)   Wilmington, DE
19801   1201 North Market Street   (302) 777-0336   P.O. Box 1347  
bfarnan@farnanlaw.com   Wilmington, DE 19899       (302) 658-9200   Attorneys
for Plaintiff   jblumenfeld@mnat.com   Enzo Life Sciences, Inc.  
dfahnestock@mnat.com               Attorneys for Defendant       Affymetrix Inc.
 

 